[Cite as State v. Ramunas, 2021-Ohio-3191.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. Craig R. Baldwin, P.J.
                                              :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee   :       Hon. Earle E. Wise, J.
                                              :
-vs-                                          :
                                              :       Case No. 20 CAA 12 0054
KRISTEN RAMUNAS                               :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Delaware County
                                                  Court of Common Pleas, Case No. 20 CR I
                                                  03 0171


JUDGMENT:                                         Affirmed in part; Reversed in part and
                                                  Remanded


DATE OF JUDGMENT ENTRY:                           September 13, 2021


APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

MELISSA A. SCHIFFEL                               APRIL F. CAMPBELL
Delaware Coounty Prosecutor                       Campbell Law, LLC
BY: R. JOSEPH VARVEL                              46 1/2 North Sandusky Street
Assistant Prosecutor                              Delaware, OH 43015
145 North Union Street
Delaware, OH 43015
[Cite as State v. Ramunas, 2021-Ohio-3191.]


Gwin, J.,

        {¶1}    Defendant-appellant Kristen Ramunas [“Ramunas”] appeals her sentences

after a negotiated guilty plea in the Delaware County Court of Common Pleas.

                                        Facts and Procedural History

        {¶2}    In the winter of 2019 and 2020, Ramunas stole jewelry, credit cards, and

personal items from six elderly persons living at Powell Assisted Living and Memory Care

where she was working at the time. As a result, Ramunas was indicted on two counts of

second-degree felony burglary, because she went into two victim's rooms by force,

stealth, or deception when the victim was present or likely to be, to commit the offenses,

in violation of R.C. 2929.12(A)(2)(counts one and eight); three counts of fifth-degree

felony theft, because the economic value of what was stolen from three elderly victims

was not significant, in violation of R.C. 2913.02(A)(1)(counts two, three, and four); three

counts of fourth-degree felony theft, because the economic value of what was stolen from

three elderly victims was more significant, in violation of R.C. 2913.02(A)(1); (counts five,

six, and nine); and two counts of fourth-degree felony identity fraud, because Ramunas

took credit cards from two of these elderly victims, to use at different stores, in violation

of R.C. 2913.49(B)(2).

        {¶3}    On October 29, 2020, Ramunas pleaded guilty to every count in the

indictment. The two burglaries (count 1 and count 8) were amended from second-degree

felonies to third-degree felonies, because no accomplice was present or likely to be

present.

        {¶4}    On December 1, 2020, during the sentencing hearing, the trial court raised

the issue of whether Ramunas's burglary counts merged with the underlying theft
Delaware County, Case No. 20 CAA 12 0054                                                   3


offenses for which Ramunas also pleaded guilty. The state argued that those offenses

did not merge, because the harm from burglary is different from the harm of the thefts.

The state contended that the burglaries were complete at the time of the trespass, and

that the thefts itself was not truly complete until Ramunas disposed of the stolen items at

a pawn shop. Ramunas argued that those offenses merged, because her purpose in

committing the burglaries and thefts were the same, and that there was a commonality

between location and theft.

       {¶5}   Ultimately, the trial court concluded those offenses did not merge. The trial

judge reasoned that burglary has a separate economic harm and purpose, because it

relates to a person's ability to live peacefully within their own residence. It reasoned that

theft was different, it is a different offense, with its own purpose. The trial court then

reviewed Ramunas's partial pre-sentence investigation. The trial court sentenced

Ramunas to an aggregate four-and-a-half-year prison sentence. The judge imposed a

nine-month prison sentence for both burglaries, which it ran concurrently to the six-month

prison sentences for the underlying theft offenses. The judge then imposed a six-month

sentence on every other offense, running them consecutively to one another. In the end

it concluded that these sentences were necessary to protect the public from future crime,

and to punish Ramunas, when it concluded that the harm caused was so great that no

single prison term reflected the seriousness of Ramunas's actions.

                                       Assignment of Error

       {¶6}   Ramunas raises one Assignment of Error:

       {¶7}   “I. THE TRIAL COURT ERRED IN FAILING TO MERGE RAMUNAS'S

BURGLARY AND THEFT COUNTS.”
Delaware County, Case No. 20 CAA 12 0054                                                  4


                                          Law and Analysis

      {¶8}      Ramunas argues the trial court erred in failing to merge Ramunas's two

burglaries (count one and count 8), with the underlying theft counts (count two and

count eight).

                                  Standard of Appellate Review

      {¶9}      We review a trial court's R.C. 2941.25 determination de novo. State v.

Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 12. As the Ohio

Supreme Court in Williams observed,

                Appellate courts apply the law to the facts of individual cases to make

      a legal determination as to whether R.C. 2941.25 allows multiple

      convictions. That facts are involved in the analysis does not make the issue

      a question of fact deserving of deference to a trial court:

                       [A] review of the evidence is more often than not vital

                to the resolution of a question of law. But the fact that a

                question of law involves a consideration of the facts or the

                evidence does not turn it into a question of fact. Nor does that

                consideration involve the court in weighing the evidence or

                passing upon its credibility.

      O’Day v. Webb, 29 Ohio St.2d 215, 219, 280 N.E.2d 896 (1972).

                As in cases involving review of motions to suppress, “the appellate

      court must * * * independently determine, without deference to the

      conclusion of the trial court, whether the facts satisfy the applicable legal

      standard.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797
Delaware County, Case No. 20 CAA 12 0054                                                  5


      N.E.2d 71, ¶ 8. In cases like this, it is the jury making factual determinations,

      and the reviewing court owes deference to those determinations, but it owes

      no deference to the trial court’s application of the law to those facts.

Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶25-26.

      Issue for Appellate Review: Whether R.C. 2941.25 allows multiple convictions

for burglary and theft in Ramunas’s case

      {¶10} R.C. 2941.25 states:

             (A) Where the same conduct by defendant can be construed to

      constitute two or more allied offenses of similar import, the indictment or

      information may contain counts for all such offenses, but the defendant may

      be convicted of only one.

             (B) Where the defendant’s conduct constitutes two or more offenses

      of dissimilar import, or where his conduct results in two or more offenses of

      the same or similar kind committed separately or with a separate animus as

      to each, the indictment or information may contain counts for all such

      offenses, and the defendant may be convicted of all of them.

      {¶11} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

syllabus, the Supreme Court of Ohio held:

             1. In determining whether offenses are allied offenses of similar

      import within the meaning of R.C. 2841.25, courts must evaluate three

      separate factors—the conduct, the animus, and the import.

             2. Two or more offenses of dissimilar import exist within the meaning

      of R.C. 2841.25(B) when the defendant’s conduct constitutes offenses
Delaware County, Case No. 20 CAA 12 0054                                               6


      involving separate victims or if the harm that results from each offense is

      separate and identifiable.

             3. Under R.C. 2941.25(B), a defendant whose conduct supports

      multiple offenses may be convicted of all offenses if any one of the following

      is true: (1) the conduct constitutes offenses of dissimilar import, (2) the

      conduct shows that the offenses were committed separately, or (3) the

      conduct shows that the offenses were committed with separate animus.

      {¶12} In paragraph 26 of the opinion, the Ruff court stated:

             At its heart, the allied-offense analysis is dependent upon the facts

      of a case because R.C. 2941.25 focuses on the defendant’s conduct. The

      evidence at trial or during a plea or sentencing hearing will reveal whether

      the offenses have similar import. When a defendant’s conduct victimizes

      more than one person, the harm for each person is separate and distinct,

      and therefore, the defendant can be convicted of multiple counts. Also, a

      defendant’s conduct that constitutes two or more offenses against a single

      victim can support multiple convictions if the harm that results from each

      offense is separate and identifiable from the harm of the other offense. We

      therefore hold that two or more offenses of dissimilar import exist within the

      meaning of R.C. 2941.25(B) when the defendant’s conduct constitutes

      offenses involving separate victims or if the harm that results from each

      offense is separate and identifiable.

      {¶13} In count one and count eight, Ramunas was convicted of burglary, a

violation of R.C. 2911.12(A)(2), which provides:
Delaware County, Case No. 20 CAA 12 0054                                                  7


              (A) No person, by force, stealth, or deception, shall do any of the

       following:

                                               ***

              (2) Trespass in an occupied structure * * * when any person other

       than an accomplice of the offender is present or likely to be present, with

       purpose to commit in the habitation any criminal offense.

       {¶14} In count two and count nine, Ramunas also was found guilty of theft under

R.C. 2913.02(A)(1), which provides that “[n]o person, with purpose to deprive the owner

of property or services, shall knowingly obtain or exert control over either the property or

services * * * [w]ithout the consent of the owner or person authorized to give consent [.]”

       {¶15} “Trespass” is defined as knowingly and without privilege entering or

remaining on the premises of another. R.C. 2911.21(A)(1). “The crime of aggravated

burglary continues so long as the defendant remains in the structure being burglarized

because the trespass has not been completed.” State v. Powell, 59 Ohio St.3d 62, 63,

571 N.E.2d 125(1991). Therefore, an offender “may form the purpose to commit a criminal

offense at any point during the course of a trespass.” State v. Fontes, 87 Ohio St.3d 527,

2000–Ohio–472 721 N.E.2d 1037, syllabus. (Construing the Aggravated Burglary

statute). Because the language concerning “purpose to commit...any criminal offense” is

also found in R.C. 2911.12, defining burglary, the rule of law set forth in Fontes also

applies to the offense of burglary. See State v. Evett, 9th Dist. Medina No. 14CA0008-M,

2015-Ohio-2722, ¶ 16; State v. Tyson, 10th Dist. Franklin No. 10AP–830, 2011–Ohio–

4981, ¶ 31; State v. Moore, 12th Dist. Butler No. CA2205–06–148, 2006–Ohio–2800, ¶

8; State v. Russell, 5th Dist. Ashland No. 18-COA-021, 2019-Ohio-692, ¶43.
Delaware County, Case No. 20 CAA 12 0054                                                8


       {¶16} Thus, a key element of the crime of burglary is a trespass with the intent to

commit any criminal offense. If no intent to commit a criminal offense is proven then the

offender may be guilty of a criminal trespass pursuant to R.C. 2911.21. Criminal trespass

is a lesser included offense of burglary. State v. Morris, 9th Dist. Medina No. 07CA0044-

M, 2008-Ohio-3209, ¶7; 11.

       {¶17} In the case at bar, “the state was required to show that [Ramunas] invaded

the dwelling for the purpose of committing a crime or that [s]he formed that intent during

the trespass.” State v. Gardner, 118 Ohio St.3d 420, 2008-Ohio-2787, 889 N.E.2d 995,

¶33 (citation omitted).

       {¶18} As is evident from the ten-count indictment in the case at bar, from

December 2019 through February 2020, Ramunas was engaged in stealing items from

the residents of the assisted living facility where she was employed. When she entered

the room of a patient on December 31, 2019 and February 17, 2020, her sole intent was

to steal items from the room. There was no breaking and entering, no separate victim,

and the sole purpose in entering the rooms was to steal items. Thus, the conduct and the

animus for entering the room and for stealing items therein are identical in this case. In

other word, Ramunas’s actions were committed as one continuing course of conduct. Cf.,

State v. James, 5th Dist. Delaware No. 11 CAA 05 0045, 2012-Ohio-966, ¶40 (applying

State v. Johnson, 128 Ohio St.3d, 2010–Ohio–6314, 128 Ohio St.3d 153, 942 N.E.2d

1061, abrogation recognized in State v. Earley, 145 Ohio St.3d 281, 2015-Ohio-4615, 49

N.E.3d 266, ¶11).

       {¶19} Without minimizing the seriousness of Ramunas’s conduct in this case, to

find that the harm caused by the trespass into the rooms is separate and identifiable from
Delaware County, Case No. 20 CAA 12 0054                                                9


the harm caused by the taking of items from the rooms is, in essence, to render R.C.

2941.25 a nullity. Whenever two crimes are charged in an indictment an argument can

be made that the harm from each is “separate and identifiable” so merger would never be

permitted in any case. Prior to the pronouncement in Ruff, this court found that burglary

and theft were allied offenses pursuant to R.C. 2941.25. See, State v. James, 5th Dist.

Delaware No. 11 CAA 05 0045, 2012-Ohio-966, ¶40.

      {¶20} In the case at bar, we find that the burglary and theft charges stem from

Ramunas’s conduct of entering the resident’s room with the purpose to steal items

therein. Ramunas committed both offenses through a single course of conduct and with

a single state of mind. Therefore, the charges in count one and two are allied offenses

and should have been merged, and the charges in count eight and count nine are allied

offenses and should have been merged. The state retains the right to elect which allied

offense to pursue on resentencing.

      {¶21} We recognize that the trial court imposed the sentence for count one

concurrently with the sentence for count two and the sentence for count eight concurrently

with the sentence for count nine. However, the imposition of concurrent sentences is not

the equivalent of merging allied offenses. State v. Damron, 129 Ohio St.3d 86, 2011-

Ohio-2268, 95 N.E.2d 512, ¶17. Therefore, a trial court must merge the crimes into a

single conviction and impose a sentence that is appropriate for the offense chosen for

sentencing. Id. citing State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d

149, at ¶ 41–43.

      {¶22} “When a cause is remanded to a trial court to correct an allied-offenses

sentencing error, the trial court must hold a new sentencing hearing for the offenses that
Delaware County, Case No. 20 CAA 12 0054                                             10


remain after the state selects which allied offense or offenses to pursue. R.C. §§

2929.19(A), 2941.25.” State v. Wilson, 121 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d

381 at paragraph one of the syllabus. Only the sentences for the offenses that were

affected by the appealed error are reviewed de novo; the sentences for any offenses that

were not affected by the appealed error are not vacated and are not subject to review.

Wilson at ¶15 citing State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d

824, at paragraph three of the syllabus.

      {¶23} Ramunas’s sole assignment of error is sustained.

      {¶24} The judgment of the Court of Common Pleas of Delaware County, Ohio, is

affirmed in part, reversed in part. Ramunas’s sentences on Count One and Count Two

and Count Eight and Count Nine are vacated. In accordance with the Ohio Supreme

Court’s decision in State v. Wilson, 129 Ohio St.3d 214, 2011–Ohio–2669, 951 N.E.2d

381, we remand this case to the trial court for further proceedings consistent with that

opinion.


By Gwin, J.,

Baldwin, P.J., and

Wise, Earle, J., concur